FI`LED

DEC 19 2311
IN THE UNITED STATES DISTRICT COURT mem U_S Couns
FOR TI-IE DISTRICT OF MONTANA Dlj;;fis¢§u?a' gig§‘s‘;'r"a
MISSOULA DIVISION
BRANDON THOMAS FADELY,
CV 18-138-M-DLC-JCL
Petitioner,
VS' ORDER
JIM SALMONSEN,
Respondent.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations on October 30, 2018, recommending that the Court dismiss
Petitioner Brandon Thomas Fadely’s petition brought under 28 U.S.C. § 2254 and
deny a certificate of appealability. (Doc. 13.) Fadely failed to timely object to
the F indings and Recommendations, and so waived the right to de novo review of
the record. 28 U.S.C. § 636(b)(1). This Court reviews for clear error those
findings and recommendations to which no party objects. See Ihomas v. Arn,
474 U.S. 140, 149-53 (1985). Clear error exists if the Court is left with a
“definite and firm conviction that a mistake has been made.” Wash. Mut., Inc. v.
United States, 856 F.3d 711, 721 (91h Cir. 2017) (citation omitted).

Having reviewed the Findings and Recommendation (Doc. 7), the Court

_1_

iinds no clear error in Judge Lynch’s recommendation that Fadely’s petition be
dismissed as procedurally defaulted and time-barred. Judge Lynch did not clearly
err in determining that Fadely’s pro se status and the stress associated with his
criminal proceedings do not constitute the “extraordinary circumstances beyond a
prisoner’s control [that] make it impossible to Hle a petition on time.” Miles v.
Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999). Nor does the Court iind clear error
in Judge Lynch’s determination that Fadely’s petition is procedurally defaulted
when Fader williiilly chose not to present his claim to the state court.

Finally, the Court will adopt Judge Lynch’s recommendation to deny a
certificate of appealability. F ader has not made “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “Jurists of reason”
could not “debat[e]” whether Fadely’s claim was procedurally defaulted. Slack v.
McDam°el, 529 U.S. 473, 484 (2000).

Accordingly, IT IS ORDERED:

(1) Judge Lynch’s F indings and Recommendations (Doc. 7) are ADOPTED
IN FULL;

(2) Fadely’s Petition (Doc. 1) is DISMISSED;

(3) A certificate of appealability is DENIED; and

(4) The Clerk of Court shall enter by separate document a judgment in favor

of Respondent and close this case.
_2_

DATED this \q`"day of December, 18.

L.C€MM

 

Dana L. Christensen, Chief Judge
United States District Court

